Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US Pub # 2011/0090334, hereinafter Hicks) and in view of Campbell (US 2012/0068848, hereinafter Campbell).
With respect to claim 7, Hicks discloses a method for processing notification messages sent by at least one first device of a plurality of devices forming nodes of a network, said first device being ([0046], alarm controller 106) able to send to at least one second device of the plurality ([0046] central monitoring station 102), at least one data message (alarm condition that includes alarm code associated with the sensor 108) via a first communication link wherein the method comprises the following acts implemented by a processing device:
obtaining a plurality of notification messages sent by at least one device of the plurality of sensors ([0046], 102 monitoring station receives alarm message 128 (notification message) generated by the client-side security application in the alarm controller 106.), at least one of said notification messages ([0046], alarm message 128) signaling at least one operation relating to the at least one data message ([0046] alarm condition 160 comprising alarm code 164) and implemented by a functional entity of said at least one first device ([0046], the alarm condition 160 includes alarm code 164 associated with the sensor 108.  Functional entity are sensor 108), 
said notification message comprising an identifier of said at least one first device ([0046], The alarm message 128 may include data that uniquely identifies the customer's account and/or a network IP address 162 associated with the security system 100 and/or the alarm controller 106.  The IP address of the alarm controller is the identifier of the first device); and  
determining at least one part of a journey performed by at least one said data message within said network by analysis of the notification messages received ([0095], indicates a network path that was used to connect to the packet data network).
While Hicks discloses in [0046]-[0047] the alarm message 128 may also include data that describes the alarm condition 160, such as an alarm code 164 associated with the sensor 108.  Hicks does not explicitly disclose, that the device is the sensor; said notification message comprising an identifier of said functional module and an identifier of said data message, said identifier of said functional module being different from said identifier of said at least one first sensor.  
In the same field of endeavor, Campbell discloses said first sensor, able to both send and receive at least one data message ([0033]-[0034] monitoring station may be a self-contained portable device that has internal sensors housed in the monitoring station.  Monitoring station that is also the sensors receives information from other sensors affixed and also transmits a sensory alert to an audible alert or another remote alerting device.), sending to at least one second sensor of the plurality of sensors, and/or receiving from at least one second sensor  of the plurality of sensors message ([0033]-[0036] receives information from affixed sensor device or other remote environmental sensors), the at least one data message via a first communication link; and 
transmitting, by said first sensor, at least one notification message signaling at least one operation ([0047] transmits alert generated by the monitoring station) relating to the at least one data message ([0042], monitor station 102 which includes the sensors receives sensor data) and implemented by a functional module of said first sensor, said first sensor  comprising a plurality of functional modules and each functional module being a part of a sensor ([0042]-[0044], different sensors i.e. temperature sensor, humidity sensor), said notification message comprising an identifier of said first sensor, an identifier of said functional module and an identifier of said data message, said identifier of said functional module being different from said | identifier of said at least one first sensor ([0082] identify the particular device from which a particular sensor signal have originated from as well as specific type of sensor and the continuous log of sensor data).  Hicks and Campbell are analogous art because they disclose alarms.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Hick’s monitoring device by the system of Campbell’s monitoring device which includes the sensors to be able to collect data from multiple sensors and generate an alarm message as notification.  One of ordinary skill in the art would have been motivated to incorporate these teachings with one another in order to create a more efficient system by being able to identify which sensor is signaling the alarm to determine if there is an actual problem by connecting the premises to the monitoring station.
With respect to claims 1, 9, and 10, they are rejected for the same reasons as claim 7 above.
With respect to claim 2, Hicks discloses in which said message identifier is generated by said first device during the reception by said first device of the data message via the first communication link or during the creation of the data message by the first device ([0046], generating alarm message when detecting an alarm condition from one of the sensors).  One of ordinary level of skill in the art would have been 
compelled to make the proposed modification to Hicks for the same reasons identified in the rejection of claim 7.  In addition, Campbell discloses that the monitoring device includes the sensors themselves ([0033]-[0034]).
With respect to claim 3, Hicks discloses in which said notification message comprises said data message (fig 2, [0046], includes alarm condition, alarm address, IP address, alarm code, and packet protocol). 
With respect to claim 4, Hicks discloses in which said notification message comprises an identifier of said operation (fig 2, [0046], includes alarm condition, alarm address, IP address, alarm code, and packet protocol).
With respect to claim 5, Hicks discloses in which said notification message comprises a date ([0102], when multiple messages are encountered, includes date/time stamp to prioritize an alarm message over later-sent alarm messages).
With respect to claim 6, Hicks discloses in which said at least one notification message is transmitted via a second communication link ([0075], The client-side security application 122 may send the alarm message 128 over a wireline broadband network connection 500 to the packet data network 104 and may also send the alarm message over a wireless network connection to the packet data network.)
With respect to claim 8, Hicks discloses in which at least some of said notification messages received comprise the at least one data message and in which said journey comprises at least one first journey part within a device of the plurality of devices ([0046-[0051], alarm controller 106, receives the information from the alarm sensors 108 and starts to generate an alarm message) and a second journey part between the first device of said plurality and a second device of said plurality ([0046]-[0051] security server receives the alarm message 128 generated by alarm controller 106), said first journey part being determined as a function of data message identifiers contained in said notification messages ([0049]-[0051], alarm conditions, alarm code) and said second part being determined by comparing data messages contained in said notification messages ([0046]-[0051], verifies that the alarm message with the alarm condition is legitimate and not a false alarm).  In addition, Campbell discloses that the monitoring device includes the sensors themselves ([0033]-[0034]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443